--------------------------------------------------------------------------------

EXHIBIT 10(AA)(1)

CLECO CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT
(Level 1)


          THIS AGREEMENT

(the "Agreement") is entered into as of this 1st day of January, 2002, by and
between Dilek Samil ("Executive"), and Cleco Corporation, a Louisiana
corporation (the "Company.)



1.  EMPLOYMENT AND TERM
 

 

          1.1          Position.  

The Company shall employ and retain Executive as its Senior Vice President
Finance and Chief Financial Officer or in such other capacity or capacities as
shall be mutually agreed upon, from time to time, by Executive and the Company,
and Executive agrees to be so employed, subject to the terms and conditions set
forth herein. Executive's duties and responsibilities shall be those assigned to
her hereunder, from time to time, by the Chief Executive Officer of the Company
and shall include such duties as are the type and nature normally assigned to
similar executive officers of a corporation of the size, type and stature of the
Company.  Executive shall report to the Chief Executive Officer.  
 



 

          1.2          Concurrent Employment.  

During the term of this Agreement, Executive and the Company acknowledge that
Executive may be concurrently employed by the Company and a subsidiary or other
entity with respect to which the Company owns (within the meaning of Section
425(f) of the Internal Revenue Code of 1986, as amended (the "Code")) 50% or
more of the total combined voting power of all classes of stock or other equity
interests (an "Affiliate"), and that all of the terms and conditions of this
Agreement shall apply to such concurrent employment.  Reference to the Company
hereunder shall be deemed to include any such concurrent employers.
 



 

          1.3          Full Time and Attention.  

During the term of this Agreement and any extensions or renewals thereof,
Executive shall devote her full time, attention and energies to the business of
the Company and will not, without the prior written consent of the Chief
Executive Officer of the Company, be engaged (whether or not during normal
business hours) in any other business or professional activity, whether or not
such activities are pursued for gain, profit or other pecuniary advantage.



          Notwithstanding the foregoing, Executive shall not be prevented from
(a) engaging in any civic or charitable activity for which Executive receives no
compensation or other pecuniary advantage, (b) investing her personal assets in
businesses which do not compete with the Company, provided that such investment
will not require any services on the part of Executive in the operation of the
affairs of the businesses in which investments are made and provided further
that Executive's participation in such businesses is solely that of an investor,
or (c) purchasing securities in any corporation whose securities are regularly
traded, provided that such purchases will not result in Executive owning
beneficially at any time 5% or more of the equity securities of any corporation
engaged in a business competitive with that of the Company.

 

--------------------------------------------------------------------------------

 

 

          1.4          Term.

  Executive's employment under this Agreement shall commence as of October 1,
2001  (the "Effective Date"), and shall terminate on October 1, 2004 (such date
or the last day of employment specified in any renewal or amendment hereof
referred to herein as the "Termination Date") (the period commencing as of the
Effective Date and ending as of the Termination Date referred to herein as the
''Employment Term".
 



 

          

Commencing on the second anniversary of the Effective Date and each anniversary
thereafter, Executive's employment shall automatically be extended for an
additional one-year period; provided, however, that either party may provide
written notice to the other that the Employment Term will not be further
extended, such notice to be provided not later than 30 days prior to the end of
the then current Employment Term.  

2.  COMPENSATION AND BENEFITS

       

          2.1          Base Compensation.

  The Company shall pay Executive an annual salary equal to her annual base
salary in effect as of the Effective Date, such amount shall be prorated and
paid in equal installments in accordance with the Company's regular payroll
practices and policies and shall be subject to applicable withholding and other
applicable taxes (Executive's "Base Compensation").  Executive's Base
Compensation shall be reviewed no less often than annually and may be increased
or reduced by the Board of Directors of the Company (the "Board"), in its sole
discretion; provided, however, that Executive's Base Compensation may not be
reduced at any time unless such reduction is part of a reduction in pay
uniformly applicable to all officers of the Company.
 



 

          2.2          Annual Incentive Bonus.

  In addition to the foregoing, Executive shall be eligible for participation in
the Annual Incentive Compensation Plan or similar bonus arrangement maintained
by the Company or an Affiliate or such other bonus or incentive plans which the
Company or its Affiliates may adopt, from time to time, for similarly situated
executives (an "Incentive Bonus").
 



 

          2.3          Long-Term Incentives.  

In addition to the foregoing, Executive shall be eligible for participation in
the 2000 Long-Term Incentive Compensation Plan maintained by the Company and
such other long-term incentive plans which the Company or its Affiliates may
adopt, from time to time, for similarly situated executives (a "Long-Term
Incentive").
 



 

          2.4          Supplemental Retirement Benefit.  

In addition to the foregoing, Executive shall be eligible to participate in the
Supplemental Executive Retirement Plan maintained by Cleco Utility Group Inc. or
such other supplemental retirement benefit plans which the Company or its
Affiliates may adopt, from time to time, for similarly situated executives (the
"Supplemental Plan").
 



 

          2.5          Other Benefits.

During the term of this Agreement and in addition to the amounts otherwise
provided herein, Executive shall participate in such plans, policies, and
programs as may be maintained, from time to time, by the Company or its
Affiliates for the benefit of senior

2

--------------------------------------------------------------------------------

 

 

executives or employees, including, without limitation, profit sharing, life
insurance, and group medical and other welfare benefit plans.  Any such benefits
shall be determined in accordance with the specific terms and conditions of the
documents evidencing any such plans, policies, and programs.
 

 

          2.6          Reimbursement of Expenses.

  The Company shall reimburse Executive for such reasonable and necessary
expenses as are incurred in carrying out her duties hereunder, consistent with
the Company's standard policies and annual budget.  The Company's obligation to
reimburse Executive hereunder shall be contingent upon the presentment by
Executive of an itemized accounting of such expenditures.    

3.  TERMINATION

     

          3.1          Termination Payments to Executive.

  As set forth more fully in this Section 3 and except as provided in Sections
3.3 or 3.8 hereof, Executive shall be paid the greater of the amounts or
benefits set forth below or the amounts or benefits provided under the terms of
the separate plan or arrangement maintained by the Company (or its Affiliates)
on account of termination of employment hereunder:
 



 

a.

Executive's Base Compensation accrued but not yet paid as of the date of her
termination.
 

 

b.

Executive's Base Compensation payable until the Termination Date (determined
without regard to the automatic renewal provisions of Section 1.4 hereof), but
not less than 100% of such annual Base Compensation.
 

 

c.

Executive's Incentive Bonus payable with respect to the year of her termination,
prorated to reflect Executive's actual period of service during such year.
 

 

d.

Executive's Incentive Bonus payable in the target amount for the year in which
her termination of employment occurs.
 

 

e.

If Executive's principal office is located in Pineville, Louisiana, the Company
shall, at the written request of Executive:
 

   

i.

Purchase her principal residence if such residence is located within 60 miles of
the Company's Pineville, Louisiana office (the "Principal Residence") for an
amount equal to the greater of (1) the purchase price of such Principal
Residence plus the documented cost of any capital improvements to the Principal
Residence made by Executive, or (2) the fair market value of such Principal
Residence as determined by the Company's usual relocation practice; and
 

   

ii.

Pay or reimburse Executive for the cost of relocating Executive, her family and
their household goods and other personal property, in

3

--------------------------------------------------------------------------------

 

     

accordance with the Company's usual relocation practice, to any location in the
United States.
 

   

Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless, within 12 months after the termination of her employment with the
Company (and its Affiliates), the Company is requested to purchase such
Principal Residence or Executive has actually relocated from the Pineville,
Louisiana area.
 

 

f.

If Executive and/or her dependents elects to continue group medical coverage,
within the meaning of Code Section 4980B(f)(2), with respect to a group health
plan sponsored by the Company or an Affiliate (other than a health flexible
spending account under a self-insured medical reimbursement plan described in
Code Sections 125 and 105(h)), the Company shall pay the continuation coverage
premium for the same type and level of group health plan coverage received by
Executive and her electing dependents immediately prior to such termination of
Executive's employment for the maximum period provided under Code Section 4980B
or until the Executive secures other employment where group health insurance is
provided, whichever period is shorter.
 

 

g.

Executive shall be fully vested for purposes of any service or similar
requirement imposed under the Cleco Utility Group Inc. Supplemental Executive
Retirement Plan (the "Supplemental Plan"), regardless of the actual number of
years of service attained by Executive.
 

Except as expressly provided in Section 3.3 hereof, Executive shall also be
entitled to receive such compensation or benefits as may be provided under the
terms of a separate plan or amendment maintained by the Company (or its
Affiliates) to the extent such compensation or benefits are not duplicative of
the compensation or benefits described above.
 

          3.2          Termination for Death or Disability

.  If Executive dies or becomes disabled during the Employment Term, this
Agreement and Executive's employment hereunder shall immediately terminate and
the Company's obligations hereunder shall automatically cease.  In such event,
the Company shall pay to Executive (or her estate) the amounts described in
Sections 3.1a and 3.1c hereof.  Payment shall be made in the form of one or more
single-sums as soon as practicable after Executive's death or disability or as
and when such amounts are ascertainable.
 



          

For purposes of this Section 3.2, Executive shall be deemed "disabled" if she is
actually receiving benefits or is eligible to receive benefits under the
Company's (or an Affiliate's) separate long-term disability plan. The Board
shall determine whether Executive is disabled hereunder.
 



          3.3          Company's Termination for Cause.  

This Agreement and Executive's employment hereunder may be terminated by the
Company on account of Cause.  In such event, the Company shall pay to Executive
the amount described in Section 3.1a hereof.  Payment shall



4

--------------------------------------------------------------------------------

 

be made in the form of a single-sum not later than three days after such
termination.  Notwithstanding any provision of this Agreement or any other plan,
policy or agreement evidencing any other compensation arrangement or benefit
payable to Executive, no additional amount shall be paid to Executive, except as
may be required by law.
 

 

For purposes of this Agreement "Cause" means that Executive has:
 

 

a.

Committed an intentional act of fraud, embezzlement or theft in the course of
her employment or otherwise engaged in any intentional misconduct which is
materially injurious to the Company's (or an Affiliate's) financial condition or
business reputation;
 

 

b.

Committed intentional damage to the property of the Company (or an Affiliate) or
committed intentional wrongful disclosure of Confidential Information (as
defined in Section 5.2) which is materially injurious to the Company's (or an
Affiliate's) financial condition or business reputation;
 

 

c.

Intentionally refused to perform the material duties of her position; or
 

 

d.

A material breach of this Agreement by Executive.
 

No act or failure to act on the part of Executive will be deemed "intentional"
if it was due primarily to an error in judgment or negligence, but will be
deemed "intentional" only if done or omitted to be done by Executive not in good
faith and without reasonable belief that her action or omission was in the best
interest of the Company (or an Affiliate).  
 

          

The Board, acting in good faith, may terminate Executive's employment hereunder
on account of Cause (or may determine that any termination by the Company is on
account of Cause).  The Board shall provide written notice to Executive,
including a description of the specific reasons for the determination of
Cause.  Executive shall have the opportunity to appear before the Board, with or
without legal representation, to present arguments and evidence on her
behalf.  Following such presentation (or upon Executive's failure to appear),
the Board, by an affirmative vote of not less than 66% of its members, shall
confirm that the actions or inactions of Executive constitute Cause hereunder.
 



          3.4          Executive's Constructive Termination.

Executive may terminate this Agreement and her employment hereunder on account
of a Constructive Termination upon 30 days prior written notice to the Chief
Executive Officer (or such shorter period as may be agreed upon by the parties
hereto.)  In such event, the Company shall provide to Executive (a) the amount
described in Section 3.1a hereof, payable not later than three days after her
termination of employment, (b) the amounts determined under Sections 3.1b and
3.1d hereof, payable in not more than two equal installments, one-half not later
than 30 days after termination and the other one-half six months after such
termination, and (c) the benefits described in Sections 3.1e, 3.1f and 3.1g
hereof.



5

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, "Constructive Termination" means:
 

 

a.

A material reduction (other than a reduction in pay uniformly applicable to all
officers of the Company) in the amount of Executive's Base Compensation;
 

 

b.

A material reduction in Executive's authority, duties or responsibilities from
those contemplated in Section 1.1 of this Agreement; or
 

 

c.

A material breach of this Agreement by the Company or its Affiliates.
 

No event or condition described in this Section 3.4 shall constitute a
Constructive Termination unless (a) Executive promptly gives the Company notice
of her objection to such event or condition, which notice may be provided orally
or in writing to the Chief Executive Officer or her designee, (b) such event or
condition is not corrected by the Company promptly after receipt of such notice,
but in no event more than 30 days after receipt of notice, and (c) Executive
resigns her employment with the Company (and all Affiliates) not more than 15
days following the expiration of the 30-day period described in subparagraph (b)
hereof.  
 

          3.5          Termination by the Company, without Cause.

  The Company may terminate this Agreement and Executive's employment hereunder,
without Cause, upon 30 days prior written notice to Executive (or such shorter
period as may be agreed upon by Executive and the Chief Executive officer).  In
such event, the Company shall provide to Executive (a) the amount described in
Section 3.1a hereof, payable not later than three days after such termination,
(b) the amounts determined under Sections 3.1b and 3.1d hereof, payable in not
more than two equal installments, one-half not later than 30 days after
termination and the other one-half six months after such termination, and (c)
the benefits described in Sections 3.1e, 3.1f and 3.1g hereof.





          3.6          Termination by Executive.

  Executive may terminate this Agreement and her employment hereunder, other
than on account of Constructive Termination, upon 30 days prior written notice
to the Company or such shorter period as may be agreed upon by the Chief
Executive Officer and Executive.  In such event, the Company shall pay to
Executive the amount described in Section 3.1a hereof.  Payment shall be made in
the form of a single-sum not later than three days after such termination.  No
additional payments or benefits shall be due hereunder, except as may be
provided under a separate plan, policy or program evidencing such compensation
arrangement or benefit or as may be required by law.
 



          3.7          Return of Property.

  Upon termination of this Agreement for any reason, Executive shall promptly
return to the Company all of the property of the Company (and its Affiliates),
including, without limitation, automobiles, equipment, computers, fax machines,
portable telephones, printers, software, credit cards, manuals, customer lists,
financial data, letters, notes, notebooks, reports and copies of any of the
above and any Confidential Information (as defined in Section 5.2 hereof) that
is in the possession or under the control of Executive.



6

--------------------------------------------------------------------------------

 

          3.8          Consideration for Other Agreements.

  Executive acknowledges that all or a portion of the amount payable under
Section 3.1d hereof is in excess of the amount otherwise due or payable under
the Annual Incentive Compensation Plan and that the payment of such excess
amount shall constitute adequate consideration for the execution of such
separate waivers or releases as the Company (or Affiliate) may request Executive
to execute in connection with the termination of her employment
hereunder.  Executive agrees that failure to execute any such waiver or release
within the time request by the Company shall result in the forfeiture of the
excess amount payable under Section 3.1d hereof.
 



4.  CHANGE IN CONTROL AND BUSINESS TRANSACTION
 

          4.1          Definitions.  

The terms "Change in Control" and "Business Transaction" shall have the meanings
ascribed to them in the Cleco Corporation 2000 Long-Term Incentive Compensation
Plan, as the same may be amended from time to time.
 



          

The term "Good Reason," when used herein, shall mean that in connection with a
Change in Control:
 



 

a.

Executive's Base Compensation in effect immediately before such Change in
Control is reduced or there is a significant reduction or termination of
Executive's rights to any employee benefit in effect immediately prior to the
Change in Control;
 

 

b.

Executive's authority, duties or responsibilities are significantly reduced from
those contemplated in Section 1.1 hereof or Executive has reasonably determined
that, as a result of a change in circumstances that significantly affects her
employment with the Company (or an Affiliate), she is unable to exercise the
authority, power, duties and responsibilities contemplated in Section 1.1
hereof;
 

 

c.

Executive is required to be away from her office in the course of discharging
her duties and responsibilities under this Agreement significantly more than was
required prior to the Change in Control; or
 

 

d.

Executive is required to transfer to an office or business location located more
than 60 miles from the location to which she was assigned prior to the Change in
Control.
 

No event or condition described in this Section 4.1 shall constitute Good Reason
unless (a) Executive gives the Company notice of her objection to such event or
condition within a reasonable period after Executive learns of such event, which
notice may be delivered orally or in writing to the Chief Executive Officer (or
her designee), (b) such event or condition is not promptly corrected by the
Company, but in no event later than 30 days after receipt of such notice, and
(c) Executive resigns her employment with the Company (and its Affiliates) not
more than 60 days following the expiration of the 30-day period described in
subparagraph (b) hereof.  

7

--------------------------------------------------------------------------------

 

          4.2          Termination In Connection With a Change in Control.

  If Executive's employment described herein is terminated by the Company,
without Cause (as defined in Section 3.3 hereof), or Executive terminates her
employment hereunder for Good Reason at any time within the 60-day period
preceding or 36-month period following such Change in Control, then
notwithstanding any provision of this Agreement to the contrary and in lieu of
any compensation or benefits otherwise payable hereunder:
 



 

a.

The Company shall pay to Executive the amount described in Section 3.1a in the
form of a single-sum not later than three days after such termination.
 

 

b.

The Company shall pay an amount equal to three times Executive's "base amount,"
payable in the form of a single-sum not later than 30 days after such
termination.  For purposes of this agreement, "base amount" is defined as the
Executive's current annual base compensation and target annual bonus.
 

 

c.

The Company shall provide to Executive and her dependents coverage under the
Company's or an Affiliate's group medical plan for the same type and level of
health benefits received by Executive and her dependents immediately prior to
such termination for a period of three years or until Executive and/or her
dependents obtain coverage under a reasonably satisfactory group health plan
with no applicable preexisting condition limitation, whichever comes first; such
coverage to be in addition to any coverage available to Executive and her
dependents under Code Section 4980B.
 

 

d.

Vesting shall be accelerated, any restrictions shall lapse, and all performance
objectives shall be deemed satisfied as to any outstanding grants or awards made
to Executive under the 2000 Long-Term Incentive Compensation Plan. Executive
shall be entitled to such additional benefits or rights as may be provided in
the documents evidencing such plans or the terms of any agreement evidencing
such grant or award.
 

 

e.

Executive shall be fully vested for purposes of any service or similar
requirement imposed under the Supplemental Plan, regardless of the actual number
of years of service attained by Executive.  Executive shall be credited with an
additional three years of age for purposes of determining her benefit percentage
under the Supplemental Plan, but in no event shall such benefit percentage be
less than 50%; and Executive shall be credited with an additional three years of
age for purposes of determining any reduction taken with respect to benefits
commencing before Executive's normal retirement date (as defined in such plan).
 

 

f.

If Executive's principal office is located in Pineville, Louisiana, the Company
shall, at the written request of Executive:
 

   

i.

Purchase her principal residence if such residence is located within 60 miles of
the Company's Pineville, Louisiana office (the "Principal

8

--------------------------------------------------------------------------------

 

     

Residence") for an amount equal to the greater of (1) the purchase price of such
Principal Residence plus the documented cost of any capital improvements to the
Principal Residence made by Executive, or (2) the fair market value of such
Principal Residence as determined by the Company's usual relocation practice;
and
 

   

ii.

Pay or reimburse Executive for the cost of relocating Executive, her family and
their household goods and other personal property, in accordance with the
Company's usual relocation practice, to any location in the United States.
 

   

Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless, within 12 months after the termination of her employment with the
Company (and its Affiliates), the Company is requested to purchase such
Principal Residence or Executive has actually relocated from the Pineville,
Louisiana area.
 

 

g.

The Company shall pay to Executive an amount equal to the Company's (including
all Affiliates) maximum matching contribution obligation under the Cleco
Corporation 401(k) Savings and Investment Plan, as the same may be amended from
time to time, for each of the three years immediately following Executive's
termination of employment, determined as if Executive was credited with at least
1,000 hours of service in each such plan year, was employed as of the last day
of each plan year, and contributed the maximum permissible amount under Code
Section 402(g) in each such year, but determined using the amount in effect as
of the date of Executive's termination of employment; such amount shall be paid
in the form of a single-sum not later than 30 days after Executive's termination
of employment hereunder.
 

          4.3          Business Transaction.

If Executive's employment hereunder is terminated (other than on account of
Cause as defined in Section 3.3 hereof) in connection with a Business
Transaction, then notwithstanding any provision of this Agreement to the
contrary, the Company shall pay or provide to Executive (a) the amount described
in Section 3.1a hereof, payable not later than three days after her termination
of employment, (b) the amounts determined under Sections 3.1b and 3.1d hereof,
payable in not more than two equal installments, one-half not later than 30 days
after termination and the other one-half six months after such termination, and
(c) the benefits described in Sections 3.1e and 3.1f and 4.2e and 4.2f hereof.
 



          4.4          Tax Payment.  

If any payment to Executive pursuant to this Agreement or any other payment or
benefit from the Company or an Affiliate in connection with a Change in Control
or Business Transaction is subject to the excise tax imposed under Code Section
4999 or any similar excise or penalty tax payable under any United States
federal, state, local or other law, the Company shall pay an amount to Executive
such that, after the payment by Executive of all taxes on such amount, there
remains a balance sufficient to pay such excise or penalty tax.

9

--------------------------------------------------------------------------------

 

Executive shall submit to the Company the amount to be paid under this Section
4.4, together with supporting documentation.  If Executive and the Company
disagree as to such amount, an independent public accounting firm agreed upon by
Executive and the Company shall make such determination.
 

5.  LIMITATIONS ON ACTIVITIES
 

          5.1.           Consideration for Limitation on Activities.

  Executive acknowledges that the execution of this Agreement and the payments
described herein constitute consideration for the limitations on activities set
forth in this Section 5, the adequacy of which is hereby expressly acknowledged
by Executive.
 



          5.2          Confidential Information.  

Executive recognizes and acknowledges that during the terms of her employment,
she will have access to confidential, proprietary, non-public information
concerning the Company and its Affiliates, which may include, without
limitation, (a) books and records relating to operations, finance, accounting,
personnel and management, (b) price, rate and volume data, future price and rate
plans, and test data, (c) information related to product design and development,
(d) computer software, customer lists, information obtained on competitors, and
sales tactics, and (e) various other non-public trade or business information,
including business opportunities, marketing or business diversification plans,
methods and processes, and financial data and the like (collectively, the
"Confidential Information").  Executive agrees that she will not at any time,
either while employed by the Company or afterwards, make any independent use of,
or disclose to any other person or organization (except as authorized by the
Company or pursuant to court order) any of the Confidential Information.
 



          5.3          Non-Solicitation.  

Executive agrees that during the one-year period commencing as of the date of
voluntary termination by Executive (as described in Section 3.6 hereof) or the
involuntary termination of Executive on account of Cause (as described in
Section 3.3 hereof), he shall not, directly or indirectly, for her own benefit
or on behalf of another or to the Company's (or an Affiliate's) detriment:
 



 

a.

Hire or offer to hire any of the Company's (or Affiliate's) officers, employees
or agents;
 

 

b.

Persuade or attempt to persuade in any manner any officer, employee or agent of
the Company (or an Affiliate) to discontinue any relationship with the Company;
or
 

 

c.

Solicit or divert or attempt to divert any customer or supplier of the Company
or an Affiliate.
 

The provisions of this Section 5.3 shall apply in the locations set forth on
Exhibit A hereto, as the same may be amended from time to time.  Executive
acknowledges that the Company (or its Affiliates) is presently doing business in
such locations and that during the Employment Term

10

--------------------------------------------------------------------------------

 

Executive will be required to provide services to or for the benefit of the
Company (or its Affiliates) in such locations.
 

          

The parties agree that each of the foregoing prohibitions is intended to
constitute a separate restriction.  Accordingly, should any such prohibition be
declared invalid or unenforceable, such prohibition shall be deemed severable
from and shall not affect the remainder thereof.  The parties further agree that
each of the foregoing restrictions is reasonable in both time and geographic
scope.  
 



          5.4          Business Reputation.

  Executive agrees that during her employment with the Company (and its
Affiliate) and at all times thereafter, she shall refrain from performing any
act, engaging in any conduct or course of action or making or publishing an
adverse, untrue or misleading statement which has or may reasonably have the
effect of demeaning the name or business reputation of the Company or its
Affiliates or which adversely affects (or may reasonably adversely affect) the
best interests (economic or otherwise) of the Company or an Affiliate.
 



          5.5          Remedies.

  In the event of a breach or threatened breach by Executive of the provisions
of Sections 5.2, 5.3 or 5.4 hereof, Executive agrees that the Company shall be
entitled to a temporary restraining order or a preliminary injunction (without
the necessity of posting bond in connection therewith) and that any additional
payments or benefits due to Executive or her dependents under Sections 3 and 4
hereof shall be canceled and forfeited.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedy available to it for such
breach or threatened breach, including the recovery of damages from Executive.
 



6.  MISCELLANEOUS
 

          6.1          Mitigation Not Required.  As a condition of any payment
hereunder, Executive shall not be required to mitigate the amount of such
payment by seeking other employment or otherwise, nor will any profits, income,
earnings or other benefits from any source whatsoever create any mitigation,
offset, reduction or any other obligation on the part of Executive under this
Agreement.
 

          6.2          Enforcement of this Agreement.  In the event any dispute
in connection with this Agreement arises with respect to obligations of
Executive or the Company that were required prior to the occurrence of a Change
in Control or a Business Transaction, all costs, fees and expenses, including
attorney fees, of any litigation, arbitration or other legal action in
connection with such matters in which Executive substantially prevails, shall be
borne by, and be the obligation of, the Company.
 

          After a Change in Control or Business Transaction has occurred,
Executive shall not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive's rights
under this Agreement by litigation or otherwise.  Accordingly, if, following a
Change in Control or Business Transaction, the Company has failed to comply with
any of its obligations under this Agreement or the Company or any other person

11

--------------------------------------------------------------------------------

 

takes or threatens to take any action to declare this Agreement void or
unenforceable or in any way reduce the possibility of collecting the amounts due
hereunder, or institutes any litigation or other action or proceeding designed
to deny or to recover from Executive the benefits provided or intended to be
provided under this Agreement, Executive shall be entitled to retain counsel of
Executive's choice, at the expense of the Company, to advise and represent
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation,
arbitration or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction.  The Company shall pay and be solely financially responsible
for any and all attorneys' and related fees and expenses incurred by Executive
in connection with any of the foregoing, without regard to whether Executive
prevails, in whole or in part.
 

          In no event shall Executive be required to reimburse the Company for
any of the costs and expenses incurred by the Company relating to arbitration,
litigation or other legal action in connection with this Agreement.
 

          6.3          No Set-Off.   There shall be no right of set-off or
counterclaim in respect of any claim, debt or obligation against any payment to
Executive provided for in this Agreement.
 

          6.4          Assistance with Litigation.  For a period of one year
after the end of the last period for which Executive will have received any
compensation under this Agreement, Executive will furnish such information and
proper assistance as may be reasonably necessary in connection with any
litigation in which the Company (or an Affiliate) is then or may become
involved.
 

          6.5          Headings.

  Section and other headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 



          6.6          Entire Agreement.  This Agreement constitutes the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein.
 

          6.7          Amendments.  This Agreement may be amended or modified at
any time in any or all respects, but only by an instrument in writing executed
by the parties hereto.
 

          6.8          Choice of Law.  The validity of this Agreement, the
construction of its terms, and the determination of the rights and duties of the
parties hereto shall be governed by and construed in accordance with the
internal laws of the State of Louisiana applicable to contracts made to be
performed wholly within such state.
 

          6.9          Notices.  All notices and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand, (b) sent by telecopier to a telecopier number given below,
provided that a copy is sent by a nationally

12

--------------------------------------------------------------------------------

 

recognized overnight delivery service (receipt requested), or (c) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case as follows:



     

If to Executive:

Dilek Samil

       

5709 Courtland Place

       

Alexandria, LA  71301



     

If to the Company:

Cleco Corporation

       

2030 Donahue Ferry Road

       

Pineville, LA 71360

       

Attention: Chief Executive Officer

       

Telecopier:   (318) 484-7777



or to such other addresses as a party may designate by notice to the other
party.
 

          6.10          Assignment.  This Agreement will inure to the benefit of
and be binding upon the Company, its Affiliates, successors and assigns,
including, without limitation, any person, partnership, company, corporation or
other entity that may acquire substantially all of the Company's assets or
business or with or into which the Company may be liquidated, consolidated,
merged or otherwise combined, and will inure to the benefit of and be binding
upon Executive, her heirs, estate, legatees and legal representatives.  If
payments become payable to Executive's surviving spouse or other assigns and
such person thereafter dies, such payment will revert to Executive's estate.
 

          6.11          Severability.  Each provision of this Agreement is
intended to be severable.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable, the same shall not affect the validity or enforceability of
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions was not contained
herein.  Notwithstanding the foregoing, however, no provision shall be severed
if it is clearly apparent under the circumstances that the parties would not
have entered into this Agreement without such provision.
 

          6.12          Withholding.  The Company (or an Affiliate) may withhold
from any payment hereunder any federal, state or local taxes required to be
withheld.
 

          6.13          Survival.   Notwithstanding anything herein to the
contrary, to the extent applicable, the obligations of the Company (and its
Affiliates) under Sections 3 and 4, and the obligations of Executive under
Sections 3 and 5, shall remain operative and in full force and effect regardless
of the expiration of this Agreement.
 

          6.14          Waiver.

  The failure of either party to insist in any one or more instances upon
performance of any terms or conditions of this Agreement will not be construed
as a waiver of future performance of any such term, covenant, or condition and
the obligations of either party
 



13

--------------------------------------------------------------------------------

 

with respect to such term, covenant or condition will continue in full force and
effect.
 

          THIS AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Effective Date designated above.
 

 

CLECO CORPORATION
 

EXECUTIVE

By:                                                   

                                                        

 

Dilek  Samil

Its:                                                    



 

Date:                                                

Date:                                                

         

14

--------------------------------------------------------------------------------

 

CLECO CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT

EXHIBIT A
 



          This Exhibit A is intended to form a part of that certain Executive
Employment Agreement by and between Cleco Corporation and Dilek Samil, effective
as of January 1, 2002.   The parties agree that the proscriptions set forth in
Section 5.3 thereof shall apply in the State of Louisiana, Parishes of:
 

 

Acadia Parish

 

Allen Parish

 

Avoyelles Parish

 

Beauregard Parish

 

Calcasieu Parish

 

Catahoula Parish

 

Desoto Parish

 

Evangeline Parish

 

Grant Parish

 

Iberia Parish

 

Jefferson Davis Parish

 

Lafayette Parish

 

Lasalle Parish

 

Natchitoches Parish

 

Rapides Parish

 

Red River Parish

 

Sabine Parish

 

St. Landry Parish

 

St. Martin Parish

 

St. Mary Parish

 

St. Tammany Parish

 

Vernon Parish

 

Washington Parish
 

Executive and the Company agree that the Company shall amend this Exhibit A,
from time to time, to eliminate Parishes in which the Company is no longer doing
business and to add Parishes in which the Company is currently doing business.

 

--------------------------------------------------------------------------------

 